Citation Nr: 1112604	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-40 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran retired from active duty in the U.S. Navy after more than 21 years of service.  He died in February 2008, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a decisions by the RO in Manila, the Republic of the Philippines, dated in October 2008 and February 2009, that, in pertinent part, denied service connection for the cause of the Veteran's death (one basis for dependency and indemnity compensation (DIC)), and denied service-connected burial benefits.  The appellant initially requested a Board hearing, but by a statement dated in March 2010, she withdrew her hearing request.

In decisions dated in August 2008 and October 2008, the RO also denied entitlement to non-service-connected burial benefits, and to accrued benefits.  As the appellant has not appealed these decisions, the issues are not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2008, at the age of 82.  According to the death certificate, the immediate cause of death was multiorgan failure, due to septic shock, due to pulmonary pneumonia and tuberculosis III.

2.  At the time of his death, the Veteran's only service-connected disability was residuals of hemorrhoidectomy, rated noncompensable, and this condition did not play any role in his death.

3.  The first objective medical evidence of a diagnosis of pneumonia was in 1998, and the first diagnosis of tuberculosis was in 2008.

4.  The competent and objective medical evidence preponderates against a finding that a pulmonary disorder, including tuberculosis, was manifested during the Veteran's period of active military service or within 3 years (as to the pulmonary tuberculosis) after his separation from service.

5.  There is no evidence of record which reflects that either the primary or secondary causes of the Veteran's death had their onset in service or were related to any in-service disease or injury or service-connected disability.


CONCLUSION OF LAW

1.  A service-connected disability did not cause, or contribute substantially or materially to cause, the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

2.  The requirements for entitlement to burial benefits based on service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 2302, 2307 (West 2002); 38 C.F.R. § 3.1600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO provided the appellant pre-adjudication notice by letters dated in March, April, and October 2008.  Additional notice was sent in January and May 2009 and the claim was readjudicated in an August 2009 statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, and assisted the appellant in obtaining evidence.  The Board notes that a VA medical opinion has not been obtained with respect to the claim.  Here, a medical opinion is not required because there is no competent evidence of record indicating that the Veteran's cause of death may be associated with his active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

Service Connection for the Cause of The Veteran's Death

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for tuberculosis will be rebuttably presumed if it is manifest to a compensable degree within three years after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of activity on comparative study of X-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by section 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a).  Diagnosis of active pulmonary tuberculosis by private physicians on the basis of their examination, observation, or treatment will not be accepted to show the disease was initially manifested after discharge from active service unless confirmed by acceptable clinical, X-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. 3.374(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As noted above, the decedent died in February 2008.  According to the certificate of death, the immediate cause of his death was multiorgan failure.  The antecedent cause was septic shock, and the underlying cause was pulmonary pneumonia and tuberculosis III.  Other significant conditions contributing to death were severe malnutrition and chronic obstructive pulmonary disease (COPD).

At the time of the Veteran's death, his only service-connected disability was residuals of hemorrhoidectomy, rated noncompensable.

Service treatment records are negative for pertinent abnormalities.  Chest X-ray studies in May 1958, March 1964, July 1965 and January 1966 were within normal limits.  In a January 1967 Report of Medical History, the Veteran denied a history of tuberculosis, shortness of breath, and chest pain or pressure.  On separation examination in January 1967, the Veteran's lungs and chest were clinically normal.  A January 1967 chest X-ray study was normal.  

Post-service medical records are negative for lung disorders until 1998.

Private medical records dated in July 1998 from San Lorenzo Ruiz Hospital reflect that the Veteran had a 40-pack/year history of smoking.  He was examined, and diagnosed with COPD, emphysema, and community-acquired pneumonia in the elderly.

Private medical records dated from 2001 to 2003 from NAIC Doctors Hospital reflect episodic treatment for COPD, emphysema, and pneumonia.  A July 2002 note reflects that the Veteran gave a history of COPD for two years.  In February 2003, it was noted that COPD had been diagnosed for five years.

A letter dated in September 2004 from A.G.M., MD, reflects that he had treated the Veteran since 2000 for recurrent bouts of dyspnea and cough due to emphysema, and noted that he was hospitalized on several occasions for pneumonia.

In his August 2004 original claim for service connection, the Veteran reported that he had emphysema, which began in January 1998.  In February 2006, he asserted that his lung disease/respiratory problem was incurred in service.

In an April 2007 decision, the Board denied the Veteran's claim for service connection for emphysema.  He died in February 2008.

In March 2008, the appellant contended that she was entitled to DIC because the Veteran served on active duty during World War II, the Korean War, and the Vietnam War.

In an April 2008 medical certificate, R.U.D., MD, indicated that the Veteran was treated at Mark James Hospital from January to February 2008.  He indicated the following diagnostic impression:  pulmonary tuberculosis class III, community acquired pneumonia, moderate risk secondary to non-hemolytic streptococcus  species, hospital-acquired pneumonia secondary to Enterobacter aerogenes and staphylococcus species, sepsis, septic shock, multi organ failure, COPD in acute exacerbation, acute renal failure type II, acute renal failure secondary to pre-renal (relative hypertension) and sepsis on top of chronic kidney disease secondary to "deg." kidney disease, arteriosclerotic cardiovascular disease, coronary artery disease, status post tracheostomy, hypoxic ischemic encephalopathy, and severe malnutrition.

From all the evidence, it is clear that the Veteran's service-connected residuals of hemorrhoidectomy played no role in his death.  The hemorrhoids were asymptomatic and rated noncompensable before his death.  The medical evidence does not suggest that the hemorrhoidectomy residuals led to the lung, heart, or other serious ailments which were present in the time of death.  The death certificate lists lung problems and septic shock as being involved in death, and the medical evidence shows such disorders began many years after service and were unrelated to service and unrelated to the service-connected residuals of hemorrhoidectomy. The same is true as to the many other debilitating ailments shown in the medical records from shortly before death.  There is no medical evidence of pulmonary tuberculosis in service or for many years later.

The appellant maintains that the conditions noted at the Veteran's death were related to his military service.  However, the evidence of record reveals that, when examined in January 1967, prior to leaving service, the Veteran's lungs and heart were normal and a chest-X-ray was negative.  Further, the first clinical evidence of a lung disorder was in 1998, some 30 years after his discharge from service.

After a review of all the evidence of record, the Board finds that the objective and competent medical evidence of record preponderates against a finding that the medical disorders which were implicated in the Veteran's death were related to military service.

The appellant maintains that the Veteran's terminal conditions were related to his military service.  We recognize the appellant's sincere belief that the Veteran's death was related in some way to his experience in service.  Nevertheless, in this case, the appellant has not been shown to have the professional expertise necessary to provide meaningful evidence regarding the causal relationship between the Veteran's death and his active military service.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998); Jandreau, supra.

Therefore, although we are sympathetic with the appellant's loss of her husband, we find a lack of competent medical evidence to warrant a favorable decision.  The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996). Here, the appellant has failed to submit competent medical evidence to provide a nexus between any in-service injury or disease and the conditions that caused and contributed to cause the Veteran's death.   As the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Entitlement to Service-Connected Burial Benefits

The term "burial benefits" means payment of money toward funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), (b).

The appellant is seeking benefits for the burial and funeral expenses for the Veteran, and contends that his death was related to service.  

If a veteran dies as a result of a service-connected disability or disabilities, VA will pay burial and funeral expenses up to an amount specified by statutes and regulations.  38 U.S.C.A. § 2307; 3.1600(a).  

As the preponderance of the evidence does not show that the Veteran's death was due to a service-connected disability, entitlement to service-connected burial benefits must be denied.  Id.

In appealing the denial of benefits, the appellant asserts that because the Veteran fought in several wars, he is deserving of VA service-connected burial benefits.  The Board acknowledges the appellant's argument.  The current state of the law, however, does not provide for burial benefits in the case of all war veterans, but rather provides burial benefits only in the specific circumstances outlined above.  The Board acknowledges and appreciates the Veteran's service to his country.  The law is dispositive and VA is bound by the statutes enacted by Congress and their implementing regulations.  See 38 U.S.C.A. § 7104(c) (West 2002).  Accordingly the Board must deny the appellant's claim for service-connected burial benefits as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to service-connected burial benefits is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


